DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities:  not introducing the expended text version of term "2D" and “DCNN”.  Appropriate correction is required.
Claims 1, 7 and 13 recite the abbreviation "2D" or "DCNN" without its expanded text. The claims should be rewritten in such manner so as to recite "Two Dimensional (2D)" or “Deep Convolutional Neural Networks (DCNN)” in order to introduce the abbreviation along with its corresponding expanded text. Note the order of abbreviation with respect to its corresponding expanded text. Additionally, it is the abbreviation that which should be enclosed by parentheses.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 6 and 12  are objected to because of the following informalities:  claim limitation “matching of an subject” should read “matching of a subject”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more hardware processors” in claims 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 7 and 13, the claim limitation "a plurality of pixel vectors corresponding to every spatial position in the hyperspectral imagery" renders the claim indefinite because it is unclear what is a spatial position and how are a plurality of pixel vectors corresponding to every spatial position. For examination purpose, spatial position will be considered as pixel locations in an image and they are in relation each other, and the claim limitation "a plurality of pixel vectors corresponding to every spatial position in the hyperspectral imagery" has been interpreted as a plurality of pixel vectors that includes every spatial position in the hyperspectral imagery.
Claims 1, 7 and 13 recite “activation points comprise edges, arcs, and arc segments”, it is unclear the differences between arcs and arc segments in a 2D graph.
The term “significant” in claims 1, 7 and 13 renders the claim indefinite. The term “significant” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, the term “significant” has been interpreted as a certain degree.
Claims 2 and 8 recite “a current hyperspectral data of the ROI”. It is unclear that it is intended to use hyperspectral data from the same ROI for both training and testing, or verification.
Regarding claims 6 and 12, the phrase "similar to" renders the claim(s) indefinite because it was not clear what applicant intended to cover by the recitation "similar to" matching of a subject in an image data collection, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 3-5 and 9-11 are also rejected under 35 U.S.C. 112(b) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nipe et al (US PG-PUB No. 20180365820 A1) in view of Hendriks et al (EP 3716136 A1).
-Regarding claim 1, Nipe discloses a processor implemented method for learning spectral features from hyperspectral data, the method comprising (Abstract: FIGS. 1-6): receiving, via one or more hardware processors (FIGS. 1-2, processor 202; FIG. 6), a hyperspectral imagery of a region of interest (ROI) (Abstract; [0017]; FIG. 1, objects 103, 104, image 105; [0064]; FIG. 5, steps 502, 506, [0077]), wherein a hyperspectral data ([0066]-[0067]; [0071]) corresponding to the hyperspectral imagery (FIGS. 1-4, FIG. 5, step 508) comprises a plurality of pixel vectors corresponding to every spatial position in the hyperspectral imagery ([0030], “x and y … represent two spatial dimensions”; [0058]; [0065], “a spatial value for the pixel”; FIGS. 1, 3, [0071]); generating, via the one or more hardware processors (FIGS. 1-2, processor 202; FIG. 6), a plurality of 2D representations for the plurality of pixel vectors (FIG. 4, [0076]; FIG. 3, [0071]), wherein for every pixel vector the 2D representation comprises values of each pixel in the pixel vector plotted against a corresponding spectrum in the hyperspectral imagery to generate a 2D graph (FIG. 4, [0076]), wherein each 2D graph captures spectral features of a corresponding pixel vector among the plurality of pixel vectors (FIG. 3, [0071]); generating, via the one or more hardware processors (FIGS. 1-2, processor 202; FIG. 6), a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations; and processing the plurality of 2D graph images by a DCNN model (FIG. 2, module 210, [0063]; FIGS. 3-5) executed by the one or more hardware processors (FIGS. 1-2, processor 202; FIG. 6), to learn the spectral features from a plurality of activation points in each of the plurality of 2D graphs (Abstract; FIGS. 3-5; [0078]-[0079]), wherein the plurality of activation points comprise edges, arcs, and arc segments that represent a plurality of significant spectral variations in the ROI (FIG. 4, [0076]).
Nipe does not discloses a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations. However, Nipe does teach performing machine learning classification based spectral values of each pixel (FIG. 3). A person of ordinary skill in the art would understand that these spectral values or vectors can be obtained from graph images from 2D visual representations  (FIG. 4).
In the same field of endeavor, Hendriks teaches a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations (Hendriks: Figs. 1-2, 4-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Nipe with the teaching of Hendriks by using a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations in order to provide spectral features of each pixel for classification.
-Regarding claim 7, Nipe discloses a system for learning spectral features from hyperspectral data, the system comprising: a memory storing instructions ([0038]; FIGS. 1-2, 6); one or more Input/Output (1/O) interfaces (FIGS. 2, 6); and one or more hardware processors (FIGS. 1-2, processor 202; FIG. 6) coupled to the memory via the one or more 1/O interfaces , wherein the one or more hardware processors are configured by the instructions to (Abstract: FIGS. 1-6): receive a hyperspectral imagery of a region of interest (ROI) (Abstract; [0017]; FIG. 1, objects 103, 104, image 105; [0064]; FIG. 5, steps 502, 506, [0077]), wherein a hyperspectral data ([0066]-[0067]; [0071]) corresponding to the hyperspectral imagery (FIGS. 1-4, FIG. 5, step 508) comprises a plurality of pixel vectors corresponding to every spatial position in the hyperspectral imagery ([0030], “x and y … represent two spatial dimensions”; [0058]; [0065], “a spatial value for the pixel”; FIGS. 1, 3, [0071]); generate a plurality of 2D representations for the plurality of pixel vectors (FIG. 4, [0076]; FIG. 3, [0071]), wherein for every pixel vector the 2D representation comprises values of each pixel in the pixel vector plotted against a corresponding spectrum in the hyperspectral imagery to generate a 2D graph (FIG. 4, [0076]), wherein each 2D graph captures spectral features of a corresponding pixel vector among the plurality of pixel vectors (FIG. 3, [0071]); generate a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations; and process the plurality of 2D graph images via a DCNN model (FIG. 2, module 210, [0063]; FIGS. 3-5) to learn the spectral features from a plurality of activation points in each of the plurality of 2D graphs (Abstract; FIGS. 3-5; [0078]-[0079]), wherein the plurality of activation points comprise edges, arcs, and arc segments that represent a plurality of significant spectral variations in the ROI (FIG. 4, [0076]).
Nipe does not discloses a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations. However, Nipe does teach performing machine learning classification based spectral values of each pixel (FIG. 3). A person of ordinary skill in the art would understand that these spectral values or vectors can be obtained from graph images from 2D visual representations  (FIG. 4).
In the same field of endeavor, Hendriks teaches a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations (Hendriks: Figs. 1-2, 4-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Nipe with the teaching of Hendriks by using a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations in order to provide spectral features of each pixel for classification.
-Regarding claim 13, Nipe one or more non-transitory machine readable information storage mediums comprising one or more instructions ([0008]; [0042]; FIGS. 2, 6), which when executed by one or more hardware processors causes (Abstract: FIGS. 1-6): receiving a hyperspectral imagery of a region of interest (ROI) (Abstract; [0017]; FIG. 1, objects 103, 104, image 105; [0064]; FIG. 5, steps 502, 506, [0077]), wherein a hyperspectral data ([0066]-[0067]; [0071]) corresponding to the hyperspectral imagery (FIGS. 1-4, FIG. 5, step 508) comprises a plurality of pixel vectors corresponding to every spatial position in the hyperspectral imagery ([0030], “x and y … represent two spatial dimensions”; [0058]; [0065], “a spatial value for the pixel”; FIGS. 1, 3, [0071]); generating, a plurality of 2D representations for the plurality of pixel vectors (FIG. 4, [0076]; FIG. 3, [0071]), wherein for every pixel vector the 2D representation comprises values of each pixel in the pixel vector plotted against a corresponding spectrum in the hyperspectral imagery to generate a 2D graph (FIG. 4, [0076]), wherein each 2D graph captures spectral features of a corresponding pixel vector among the plurality of pixel vectors (FIG. 3, [0071]); generating, a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations; and processing the plurality of 2D graph images by a DCNN model (FIG. 2, module 210, [0063]; FIGS. 3-5) executed to learn the spectral features from a plurality of activation points in each of the plurality of 2D graphs (Abstract; FIGS. 3-5; [0078]-[0079]), wherein the plurality of activation points comprise edges, arcs, and arc segments that represent a plurality of significant spectral variations in the ROI (FIG. 4, [0076]).
Nipe does not discloses a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations. However, Nipe does teach performing machine learning classification based spectral values of each pixel (FIG. 3). A person of ordinary skill in the art would understand that these spectral values or vectors can be obtained from graph images from 2D visual representations  (FIG. 4).
In the same field of endeavor, Hendriks teaches a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations (Hendriks: Figs. 1-2, 4-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Nipe with the teaching of Hendriks by using a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations in order to provide spectral features of each pixel for classification.
-Regarding claims 2 and 8, Nipe in view of Hendriks discloses the method of claim 1 and the system of claim 7.
Nipe discloses wherein the method further comprising: utilizing the DCNN model (FIG. 2, module 210, [0063], “utilize generative adversarial neural networks and/or deep learning neural networks”; FIG. 3), which has learnt the spectral features, to extract spectral features of a current hyperspectral data of the ROI by generating the plurality of 2D graph Abstract; FIGS. 2-3, 5); and classifying the plurality of 2D graph FIGS. 2-5).
Nipe does not discloses a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations. However, Nipe does teach performing machine learning classification based spectral values of each pixel (FIG. 3). A person of ordinary skill in the art would understand that these spectral values or vectors can be obtained from graph images from 2D visual representations  (FIG. 4).
In the same field of endeavor, Hendriks teaches a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations (Hendriks: Figs. 1-2, 4-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Nipe with the teaching of Hendriks by using a plurality of 2D graph images from visual representations obtained from the plurality of 2D representations in order to provide spectral features of each pixel for classification.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nipe et al (US PG-PUB No. 20180365820 A1) in view of Hendriks et al (EP 3716136 A1), and further in view of Deng et al (Sensors (Basel, Switzerland), 18(9), 3153, 2018), in view of Yang et al (IEEE Access, Vol. 8, pp. 85007-85018, 2020).
	-Regarding claims 3 and 9, Nipe in view of Hendriks discloses the method of claim 2 and the system of claim 8.
	Nipe in view of Hendriks does not disclose wherein each of the plurality of convolution blocks comprises a plurality of convolution layers with each of the plurality of convolution layers followed by a batch normalization layer, wherein kernel size and corresponding stride of each of initial convolution layers among the plurality of convolution layers is less than the kernel size and the corresponding stride of a last convolution layer among the plurality of convolution layers, wherein value of the stride is designed to enable kernel to sample 2D graph images without overlapping, and wherein the last convolution layer among the plurality of convolution layers is followed by a dropout layer, which prevents overfitting and enables generalization; and a first fully connected layer and a second fully connected layer cascaded to a last convolution block, of the plurality of convolution blocks, wherein the first fully connected layer is a dense layer comprising of a dense set of units and the second fully connected layer comprising a sparse set of units, wherein a number of units in the sparse set of units is based on a number of the plurality of predefined classes for classification of the extracted current spectral features.
	However, Deng is an analogous art pertinent to the problem to be solved in this application and further teaches wherein the DCNN model comprises: a plurality of convolutions blocks wherein each of the plurality of convolution blocks comprises a plurality of convolution layers with each of the plurality of convolution layers followed by a batch normalization layer (Deng: Fig. 3, “Conv”, “BN”; Page 6, 1st paragraph), wherein kernel size and corresponding stride of each of initial convolution layers among the plurality of convolution layers is less than the kernel size and the corresponding stride of a last convolution layer among the plurality of convolution layers (Deng: Page 6, 1st paragraph; Page , 2nd paragraph), wherein value of the stride is designed to enable kernel to sample 2D graph images without overlapping (A person of ordinary skill in the art would understand this is the basic function of stride), and wherein the last convolution layer among the plurality of convolution layers is followed by a dropout layer (Deng: Fig. 3; Page 6, Section 3.2), which prevents overfitting and enables generalization (A person of ordinary skill in the art would understand this is the basic function of dropout); and a first fully connected layer and a second fully connected layer cascaded to a last convolution block, of the plurality of convolution blocks, wherein the first fully connected layer is a dense layer comprising of a dense set of units and the second fully connected layer comprising a sparse set of units (Deng: Fig. 3; Page 6, 2nd paragraph), wherein a number of units in the sparse set of units is based on a number of the plurality of predefined classes for classification of the extracted current spectral features (Deng: Figs. 4-5; Page 9, Section 4.3, 2nd paragraph).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Nipe in view of Hendriks with the teaching of Deng by using a capsule network in order to improve hyperspectral image classification accuracy.
	Nipe in view of Hendriks, and further in view Deng does not disclose wherein kernel size and corresponding stride of each of initial convolution layers among the plurality of convolution layers is less than the kernel size and the corresponding stride of a last convolution layer.
However, Yang is an analogous art pertinent to the problem to be solved in this application and further teaches wherein kernel size and corresponding stride of each of initial convolution layers among the plurality of convolution layers is less than the kernel size and the corresponding stride of a last convolution layer (Yang: Figs. 1-2).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Nipe in view of Hendriks, and further in view of Deng with the teaching of Yang by using different sizes kernel and stride in order to extract multiscale features for the images with complex background.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nipe et al (US PG-PUB No. 20180365820 A1) in view of Hendriks et al (EP 3716136 A1), and further in view of Deng et al (Sensors (Basel, Switzerland), 18(9), 3153, 2018).
	-Regarding claims 4 and 10, Nipe in view of Hendriks discloses the method of claim 2 and the system of claim 8.
	Nipe in view of Hendriks does not disclose wherein the DCNN model is a capsule network comprising: a convolution layer followed by a cascaded first capsule layer and a second capsule layer, wherein the convolution layer is followed by a RELU activation layer and detects basic low level features in each of the plurality of 2D graph images, wherein the first capsule layer comprises a first set of capsules which processes the low level features detected by the convolution layer to produce combination of the low level features and generate a set of first feature vectors, wherein the second capsule layer comprises a second set of capsules equal to the number of predefined classes and processes the first set of features to classify each of the plurality of 2D graph images into one of the predefined classes.
 	However, Deng is an analogous art pertinent to the problem to be solved in this application and further teaches wherein the DCNN model is a capsule network comprising: a convolution layer followed by a cascaded first capsule layer and a second capsule layer, wherein the convolution layer is followed by a RELU activation layer and detects basic low level features in each of the plurality of 2D graph images, wherein the first capsule layer comprises a first set of capsules which processes the low level features detected by the convolution layer to produce combination of the low level features and generate a set of first feature vectors, wherein the second capsule layer comprises a second set of capsules equal to the number of predefined classes and processes the first set of features to classify each of the plurality of 2D graph images into one of the predefined classes (Deng: Fig. 3).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Nipe in view of Hendriks with the teaching of Deng by using a capsule network in order to improve hyperspectral image classification accuracy.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nipe et al (US PG-PUB No. 20180365820 A1) in view of Hendriks et al (EP 3716136 A1), and further in view of Deng et al (Sensors (Basel, Switzerland), 18(9), 3153, 2018), in view of Punjabi et al (arXiv:2001.10964, 29-Jan-2020).
-Regarding claims 5 and 11, Nipe in view of Hendriks, and further in view of Deng discloses the method of claim 4 and the system of claim 10.
	Nipe in view of Hendriks, and further in view of Deng does not disclose wherein the capsule network utilizes a squash activation function and is followed by a decoder that manages reconstruction loss.
	However, Punjabi is an analogous art pertinent to the problem to be solved in this application and further teaches wherein the capsule network utilizes a squash activation function and is followed by a decoder that manages reconstruction loss (Punjabi: Figs. 1-5; Page 2, Section A, equation (1); Algorithm 1).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Nipe in view of Hendriks, and further in view of Deng with the teaching of Punjabi by using a squash activation in order to maintain the direction of a capsule vector while normalizing its length.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nipe et al (US PG-PUB No. 20180365820 A1) in view of Hendriks et al (EP 3716136 A1), and further in view of Fahim Irfan Alam et al (2018 9th WHISPERS, pp. 1-5).
-Regarding claims 6 and 12, Nipe in view of Hendriks discloses the method of claim 2 and the system of claim 8.
Nipe in view of Hendriks does not disclose wherein a triplet loss function is used to classify the extracted current spectral features into the plurality of classes by formulating the problem of spectral classification similar to matching of a subject in an image data collection.
However, Fahim Irfan Alam is an analogous art pertinent to the problem to be solved in this application and further teaches wherein a triplet loss function is used to classify the extracted current spectral features into the plurality of classes by formulating the problem of spectral classification similar to matching of a subject in an image data collection (Fahim Irfan Alam:  Abstract; Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Nipe in view of Hendriks with the teaching of  Fahim Irfan Alam by using a triplet loss function to classify the extracted current spectral features in order to improve classification accuracy. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664